DETAILED ACTION
Claims 1 through 20 originally filed 8 April 2020. Claims 1 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, applications, or other information submitted for consideration by the Office, and MPEP § 609.04(a), subsection I. states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled "Replacement Sheet" in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7 through 9 objected to because of the following informalities: 

Claims 7 through 9 use the phrases "a geometry center portion" and "a geometry peripheral edge portion". However, the forms of the words "geometry" and "center" are not standard English in this context. It is understood that a more proper terms would be "geometrically" and "central" so as to read "a geometrically central portion" and "the geometrically peripheral edge portion".

Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 7, and 10 through 13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuen et al. (Yuen, US Pub. 2019/0097397).

Regarding claim 1, Yuen discloses, "A plurality of VCSEL elements arranged in a programmed pattern defining a center portion and a peripheral edge portion" (p. [0018] and Fig. 1B, pt. 110).  "Wherein interval distances between the VCSEL elements, in a position selected from the group consisting of in a vicinity of the center portion, at the center portion, and in the vicinity of the center portion and at the center portion, are greater than interval distances between the VCSEL elements close to the peripheral edge portion" (p. [0019] and Fig. 1B, pts. 130, 135, and 140).  "So as to provide a uniform overall power output" (p. [0019] and Fig. 1B, pts. 130, 135, and 140).  

Regarding claim 2, Yuen discloses, "Wherein the interval distances between the VCSEL elements are gradually decreased from the center portion to the peripheral edge portion of the VCSEL elements" (p. [0019] and Fig. 1B, pts. 130, 135, and 140).  

Regarding claim 7, Yuen discloses, "Wherein the center portion of the VCSEL elements is defined at a geometry center portion of the VCSEL array" (p. [0019] and Fig. 1B, pts. 130, 135, and 140).  "While the peripheral edge portion of the VCSEL elements is defined at the geometry peripheral edge portion of the VCSEL array" (p. [0019] and Fig. 1B, pts. 130, 135, and 140).  

Regarding claim 10, Yuen discloses, "Wherein each of the VCSEL elements has a circular lateral confinement shape" (p. [0034]).  

Regarding claim 11, Yuen discloses, "Wherein each of the VCSEL elements has an elliptical lateral confinement shape" (p. [0034]).  

Regarding claim 12, Yuen discloses, "Wherein each of the VCSEL elements has non-circular lateral confinement shape" (p. [0034]).  

Regarding claim 13, Yuen discloses, "Wherein the interval distance between each two of the VCSEL elements is ranged from 18 microns to 200 microns" (p. [0022]).  

Claims 18 through 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barve et al. (Barve, US Pub. 2017/0353012).

Regarding claim 18, Barve discloses, "A plurality of VCSEL elements arranged in a programmed pattern defining a center portion and a peripheral edge portion" (p. [0003], [0062], and Fig. 4A).  "Wherein the VCSEL elements positioned in a position selected from the group consisting of in a vicinity of the center portion, at the center portion of the VCSEL elements, and in the vicinity of the center portion and at the center portion of the VCSEL elements, have a greater power output than that of the VCSEL elements close to the peripheral edge portion" (p. [0003], [0062], and Fig. 4A).  "So as to provide a uniform power density" (p. [0062]).  

Regarding claim 19, Barve discloses, "Wherein output powers of the VCSEL elements of the VCSEL array are gradually decreased from the center portion to the peripheral edge portion" (p. [0072] and Fig. 4A).  

Regarding claim 20, Barve discloses, "Wherein lateral confinement sizes of the VCSEL elements are ranged from 6 microns to 100 microns" (p. [0066]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 through 6, 8, 9, and 14 through 17 rejected under 35 U.S.C. 103 as being unpatentable over Yuen in view of Barve.

Regarding claim 3, Yuen discloses, "So as to provide a uniform power density" (p. [0019]).  Yuen does not explicitly disclose, "Wherein the VCSEL elements positioned in a position selected from the group consisting of in the vicinity of the center portion, at the center portion, in the vicinity of the center portion and at the center portion, of the VCSEL elements have a greater power output than that of the VCSEL elements close to the peripheral edge portion."  Barve discloses, "Wherein the VCSEL elements positioned in a position selected from the group consisting of in the vicinity of the center portion, at the center portion, in the vicinity of the center portion and at the center portion, of the VCSEL elements have a greater power output than that of the VCSEL elements close to the peripheral edge portion" (p. [0072] and Fig. 4A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yuen with the teachings of Barve.  In view of the teachings of Yuen regarding the design of a VCSEL array so as to achieve uniformity of power output, the additional inclusion of differently sized confinement apertures as taught by Barve would enhance the teachings of Yuen by allowing for further improvement of optical power uniformity (see Yuen, p. [0023]).

Regarding claim 4, Yuen does not explicitly disclose, "Wherein the output power of the VCSEL elements of the VCSEL array is gradually decreased from the center portion to the peripheral edge portion."  Barve discloses, "Wherein the output power of the VCSEL elements of the VCSEL array is gradually decreased from the center portion to the peripheral edge portion" (p. [0072] and Fig. 4A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yuen with the teachings of Barve for the reasons provided above regarding claim 3.  

Regarding claim 5, Yuen discloses, "So as to provide a uniform power density" (p. [0019]).  Yuen does not explicitly disclose, "Wherein lateral confinement sizes of the VCSEL elements in the vicinity of the center portion of the VCSEL elements are greater than that of the VCSEL elements close to the peripheral edge portion thereof."  Barve discloses, "Wherein lateral confinement sizes of the VCSEL elements in the vicinity of the center portion of the VCSEL elements are greater than that of the VCSEL elements close to the peripheral edge portion thereof" (p. [0072] and Fig. 4A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yuen with the teachings of Barve for the reasons provided above regarding claim 3.  

Regarding claim 6, Yuen does not explicitly disclose, "Wherein the lateral confinement sizes of the VCSEL elements are gradually decreased from the center portion of the VCSEL elements to the peripheral edge portion thereof."  Barve discloses, "Wherein the lateral confinement sizes of the VCSEL elements are gradually decreased from the center portion of the VCSEL elements to the peripheral edge portion thereof" (p. [0063] and Fig. 4A).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yuen with the teachings of Barve for the reasons provided above regarding claim 3.  

Regarding claim 8, Yuen discloses, "Wherein the center portion of the VCSEL elements is defined at a geometry center portion of the VCSEL array" (p. [0019] and Fig. 1B, pts. 130, 135, and 140).  "While the peripheral edge portion of the VCSEL elements is defined at the geometry peripheral edge portion of the VCSEL array" (p. [0019] and Fig. 1B, pts. 130, 135, and 140).  

Regarding claim 9, Yuen discloses, "Wherein the center portion of the VCSEL elements is defined at a geometry center portion of the VCSEL array" (p. [0019] and Fig. 1B, pts. 130, 135, and 140).  "While the peripheral edge portion of the VCSEL elements is defined at the geometry peripheral edge portion of the VCSEL array" (p. [0019] and Fig. 1B, pts. 130, 135, and 140).  

Regarding claim 14, Yuen discloses, "Wherein the interval distance between each two of the VCSEL elements is ranged from 18 microns to 200 microns" (p. [0022]).  

Regarding claim 15, Yuen does not explicitly disclose, "Wherein the lateral confinement sizes of the VCSEL elements are ranged from 6 microns to 100 microns."  Barve discloses, "Wherein the lateral confinement sizes of the VCSEL elements are ranged from 6 microns to 100 microns" (p. [0066]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yuen with the teachings of Barve for the reasons provided above regarding claim 3.  

Regarding claim 16, Yuen does not explicitly disclose, "Wherein the lateral confinement sizes of the VCSEL elements are ranged from 6 microns to 100 microns."  Barve discloses, "Wherein the lateral confinement sizes of the VCSEL elements are ranged from 6 microns to 100 microns" (p. [0066]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yuen with the teachings of Barve for the reasons provided above regarding claim 3.  

Regarding claim 17, Yuen discloses, "Wherein each of the VCSEL elements comprises a substrate" (p. [0036] and Fig. 2B, pt. 226).  "A first conducting layer electrically connected to substrate at the bottom side thereof" (p. [0036] and Fig. 2B, pts. 226 and 228).  "A first metamorphic DBR epitaxially formed on the substrate" (p. [0036] and Fig. 2B, pts. 224 and 226).  "At least one light emitting portion epitaxially formed on the first metamorphic DBR" (p. [0036] and Fig. 2B, pts. 222 and 224).  "An oxide confining layer which is formed on the at least one light emitting portion and defines an oxide aperture" (p. [0036] and Fig. 2B, pts. 220 and 222).  "A second metamorphic DBR formed on the oxide confining layer" (p. [0036] and Fig. 2B, pts. 218 and 220).  "Wherein the at least one light emitting portion is sandwiched between the first metamorphic DBR and the second metamorphic DBR" (p. [0036] and Fig. 2B, pts. 218, 222, and 224).  "A second conducting layer is electrically connected to the second metamorphic DBR and defines a light window aligning with the oxide aperture of the oxide confining layer" (p. [0036], [0046], and Fig. 2B, pts. 204, 208, 210, and 218).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mori et al. (Mori, US Patent 5,181,221) is cited for teaching the production of VCSELs having differently shaped oxide apertures.
Gauggel et al. (Gauggel, US Pub. 2007/0091960) is cited for teaching a VCSEL array having emitters provided with different spacing between emitters.
Graham et al. (Graham, US Pub. 2018/0090909) is cited for teaching a VCSEL array having differently shaped oxide apertures
Na et al. (Na, US Pub. 2019/0319430) is cited for teaching a VCSEL array having emitters that are provided with different spacing between emitters so as to provide uniform power output.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828